EXHIBIT 10.1

 

EXECUTION COPY

 

$151,000,000
principal amount at maturity

 

Reddy Ice Holdings, Inc.

 

10½% Senior Discount Notes Due 2012

 

PURCHASE AGREEMENT

 

October 19, 2004

 

Credit Suisse First Boston LLC

CIBC World Markets Corp.

Bear, Stearns & Co. Inc.,

 

c/o Credit Suisse First Boston LLC,

 

Eleven Madison Avenue,

 

New York, N.Y. 10010-3629

 

Dear Sirs:

 


1.  INTRODUCTORY.  REDDY ICE HOLDINGS, INC., A DELAWARE CORPORATION (THE
“COMPANY”), PROPOSES, SUBJECT TO THE TERMS AND CONDITIONS STATED HEREIN, TO
ISSUE AND SELL TO CREDIT SUISSE FIRST BOSTON LLC (“CSFB”), CIBC WORLD MARKETS
CORP. (“CIBC”) AND BEAR, STEARNS & CO. INC. (TOGETHER WITH CSFB AND CIBC, THE
“PURCHASERS”) $151,000,000 AGGREGATE PRINCIPAL AMOUNT AT MATURITY OF ITS 10½%
SENIOR DISCOUNT NOTES DUE 2012 (THE “OFFERED SECURITIES”).  THE OFFERED
SECURITIES ARE TO BE ISSUED PURSUANT TO AN INDENTURE (THE “INDENTURE”) TO BE
DATED AS OF OCTOBER 27, 2004 (THE “CLOSING DATE”), BETWEEN THE COMPANY AND U.S.
BANK NATIONAL ASSOCIATION, AS TRUSTEE (THE “TRUSTEE”) ON A PRIVATE PLACEMENT
BASIS PURSUANT TO AN EXEMPTION UNDER SECTION 4(2) OF THE UNITED STATES
SECURITIES ACT OF 1933 (THE “SECURITIES ACT”).


 

The Company hereby agrees with the several Purchasers as follows:

 


2.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY REPRESENTS AND
WARRANTS TO, AND AGREES WITH, THE SEVERAL PURCHASERS THAT:


 


(A)  A PRELIMINARY OFFERING CIRCULAR AND AN OFFERING CIRCULAR RELATING TO THE
OFFERED SECURITIES TO BE PURCHASED BY THE PURCHASERS HAVE BEEN PREPARED BY THE
COMPANY. SUCH PRELIMINARY OFFERING CIRCULAR (THE “PRELIMINARY OFFERING
CIRCULAR”) AND OFFERING CIRCULAR (THE “OFFERING CIRCULAR”), AS SUPPLEMENTED AS
OF THE DATE OF THIS AGREEMENT, TOGETHER WITH ANY OTHER DOCUMENT APPROVED BY THE
COMPANY FOR USE IN CONNECTION WITH THE CONTEMPLATED RESALE OF THE OFFERED
SECURITIES, ARE HEREINAFTER COLLECTIVELY REFERRED TO AS THE “OFFERING DOCUMENT”.
ON THE DATE OF THIS AGREEMENT, THE OFFERING DOCUMENT DOES NOT INCLUDE ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING. THE PRECEDING SENTENCE DOES NOT APPLY TO
STATEMENTS IN OR OMISSIONS FROM THE OFFERING DOCUMENT BASED UPON WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY ANY PURCHASER THROUGH CSFB SPECIFICALLY
FOR USE THEREIN, IT BEING UNDERSTOOD AND AGREED THAT THE ONLY SUCH INFORMATION
IS THAT DESCRIBED AS SUCH IN SECTION 7(B) HEREOF.

 

--------------------------------------------------------------------------------


 


(B)  THE COMPANY IS SUBJECT TO THE REPORTING REQUIREMENTS OF EITHER SECTION 13
OR SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 AND FILES REPORTS WITH
THE COMMISSION ON THE ELECTRONIC DATA GATHERING, ANALYSIS, AND RETRIEVAL (EDGAR)
SYSTEM.


 


(C)  THE COMPANY HAS BEEN DULY INCORPORATED AND IS AN EXISTING CORPORATION IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE, WITH POWER AND AUTHORITY
(CORPORATE AND OTHER) TO OWN ITS PROPERTIES AND CONDUCT ITS BUSINESS AS
DESCRIBED IN THE OFFERING DOCUMENT; AND THE COMPANY IS DULY QUALIFIED TO DO
BUSINESS AS A FOREIGN CORPORATION IN GOOD STANDING IN ALL OTHER JURISDICTIONS IN
WHICH ITS OWNERSHIP OR LEASE OF PROPERTY OR THE CONDUCT OF ITS BUSINESS REQUIRES
SUCH QUALIFICATION.


 


(D)  EACH SUBSIDIARY OF THE COMPANY HAS BEEN DULY INCORPORATED AND IS AN
EXISTING CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION, WITH POWER AND AUTHORITY (CORPORATE AND OTHER) TO OWN ITS
PROPERTIES AND CONDUCT ITS BUSINESS AS DESCRIBED IN THE OFFERING DOCUMENT; AND
EACH SUBSIDIARY OF THE COMPANY IS DULY QUALIFIED TO DO BUSINESS AS A FOREIGN
CORPORATION IN GOOD STANDING IN ALL OTHER JURISDICTIONS IN WHICH ITS OWNERSHIP
OR LEASE OF PROPERTY OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION,
EXCEPT WHERE THE FAILURE TO BE IN GOOD STANDING OR SO QUALIFIED (I) COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE PERFORMANCE OF
THIS AGREEMENT OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR (II) COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; ALL OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF EACH SUBSIDIARY OF
THE COMPANY HAS BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND IS FULLY PAID AND
NONASSESSABLE; AND THE CAPITAL STOCK OF EACH SUBSIDIARY OWNED BY THE COMPANY,
DIRECTLY OR THROUGH SUBSIDIARIES, IS OWNED FREE FROM LIENS (EXCEPT AS DESCRIBED
IN THE OFFERING DOCUMENT), ENCUMBRANCES AND DEFECTS.


 


(E)  ON THE CLOSING DATE, THE INDENTURE WILL BE DULY AUTHORIZED BY THE COMPANY;
ON THE CLOSING DATE, THE OFFERED SECURITIES WILL BE DULY AUTHORIZED BY THE
COMPANY; AND WHEN THE OFFERED SECURITIES ARE DELIVERED AND PAID FOR PURSUANT TO
THIS AGREEMENT AND THE INDENTURE ON THE CLOSING DATE, THE INDENTURE WILL HAVE
BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY, SUCH OFFERED SECURITIES WILL
HAVE BEEN DULY EXECUTED, AUTHENTICATED, ISSUED AND DELIVERED BY THE COMPANY AND
WILL CONFORM TO THE DESCRIPTION THEREOF CONTAINED IN THE OFFERING DOCUMENT AND
THE INDENTURE AND SUCH OFFERED SECURITIES WILL CONSTITUTE VALID AND LEGALLY
BINDING OBLIGATIONS OF THE COMPANY, ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS
AND ENTITLED TO THE BENEFITS OF THE INDENTURE, SUBJECT TO THE EFFECTS OF
BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM OR
SIMILAR LAWS OF GENERAL APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS
AND TO GENERAL EQUITY PRINCIPLES.


 


(F)  ON THE CLOSING DATE, THE EXCHANGE SECURITIES (AS DEFINED IN THE
REGISTRATION RIGHTS AGREEMENT) WILL HAVE BEEN DULY AUTHORIZED BY THE COMPANY. 
WHEN THE EXCHANGE SECURITIES ARE ISSUED, EXECUTED AND AUTHENTICATED IN
ACCORDANCE WITH THE TERMS OF THE EXCHANGE OFFER (AS DEFINED IN THE REGISTRATION
RIGHTS AGREEMENT) AND THE INDENTURE, THE EXCHANGE SECURITIES WILL BE ENTITLED TO
THE BENEFITS OF THE INDENTURE AND WILL BE THE VALID AND BINDING OBLIGATIONS OF
THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH THEIR TERMS,
SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER,
REORGANIZATION, MORATORIUM OR SIMILAR LAWS OF GENERAL APPLICABILITY RELATING TO
OR AFFECTING CREDITORS’ RIGHTS AND TO GENERAL EQUITY PRINCIPLES.


 


(G)  EXCEPT AS DISCLOSED IN THE OFFERING DOCUMENT, THERE ARE NO CONTRACTS,
AGREEMENTS OR UNDERSTANDINGS BETWEEN THE COMPANY AND ANY PERSON THAT WOULD GIVE
RISE TO A VALID CLAIM AGAINST THE COMPANY OR ANY PURCHASER FOR A BROKERAGE
COMMISSION, FINDER’S FEE OR OTHER LIKE PAYMENT IN CONNECTION WITH THE OFFERING
OF THE OFFERED SECURITIES.


 


(H)  NO CONSENT, APPROVAL, AUTHORIZATION, OR ORDER OF, OR FILING WITH, ANY
GOVERNMENTAL AGENCY OR BODY OR ANY COURT IS REQUIRED FOR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY

 

2

--------------------------------------------------------------------------------


 


THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT DATED THE DATE HEREOF AMONG
THE COMPANY AND THE PURCHASERS (THE “REGISTRATION RIGHTS AGREEMENT”) IN
CONNECTION WITH THE ISSUANCE AND SALE OF THE OFFERED SECURITIES BY THE COMPANY,
EXCEPT FOR THE ORDER OF THE COMMISSION DECLARING THE EXCHANGE OFFER REGISTRATION
STATEMENT OR THE SHELF REGISTRATION STATEMENT (EACH AS DEFINED IN THE
REGISTRATION RIGHTS AGREEMENT) EFFECTIVE.


 


(I)  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF EACH OF THE
INDENTURE, THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT, AND THE
ISSUANCE AND SALE OF THE OFFERED SECURITIES AND COMPLIANCE WITH THE TERMS AND
PROVISIONS THEREOF WILL NOT RESULT IN A BREACH OR VIOLATION OF ANY OF THE TERMS
AND PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY STATUTE, RULE, REGULATION
OR ORDER OF ANY GOVERNMENTAL AGENCY OR BODY OR ANY COURT, DOMESTIC OR FOREIGN,
THAT HAS JURISDICTION OVER THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES OR
ANY OF THEIR PROPERTIES, OR, SUBJECT TO THE EXECUTION OF THE AMENDMENT TO THE
CREDIT AGREEMENT (AS DEFINED) PURSUANT TO SECTION 6(M) OF THIS AGREEMENT, ANY
AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY OR ANY SUCH SUBSIDIARY IS A PARTY
OR BY WHICH THE COMPANY OR ANY SUCH SUBSIDIARY IS BOUND OR TO WHICH ANY OF THE
PROPERTIES OF THE COMPANY OR ANY SUCH SUBSIDIARY IS SUBJECT, OR THE CHARTER,
BY-LAWS OR SIMILAR GOVERNING DOCUMENTS OF THE COMPANY OR ANY SUCH SUBSIDIARY;
AND THE COMPANY HAS FULL CORPORATE POWER AND AUTHORITY TO AUTHORIZE, ISSUE AND
SELL THE OFFERED SECURITIES AS CONTEMPLATED BY THIS AGREEMENT.


 


(J)  THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT HAVE BEEN DULY
AUTHORIZED BY THE COMPANY.  THIS AGREEMENT HAS BEEN AND, AS OF THE CLOSING DATE,
THE REGISTRATION RIGHTS AGREEMENT WILL HAVE BEEN DULY EXECUTED AND DELIVERED BY
THE COMPANY.  THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT CONFORM OR
WILL CONFORM TO THE DESCRIPTIONS THEREOF CONTAINED IN THE OFFERING DOCUMENT AND
THIS AGREEMENT CONSTITUTES AND THE REGISTRATION RIGHTS AGREEMENT WILL CONSTITUTE
VALID AND LEGALLY BINDING OBLIGATIONS OF THE COMPANY, ENFORCEABLE IN ACCORDANCE
WITH THEIR RESPECTIVE TERMS, EXCEPT THAT ANY RIGHTS TO INDEMNITY AND
CONTRIBUTION MAY BE LIMITED BY FEDERAL AND STATE SECURITIES LAWS AND PUBLIC
POLICY CONSIDERATIONS AND SUBJECT TO BANKRUPTCY, INSOLVENCY, FRAUDULENT
TRANSFER, REORGANIZATION, MORATORIUM OR SIMILAR LAWS OF GENERAL APPLICABILITY
RELATING TO OR AFFECTING CREDITORS’ RIGHTS AND TO GENERAL EQUITY PRINCIPLES.


 


(K)  EXCEPT AS DISCLOSED IN THE OFFERING DOCUMENT, THE COMPANY AND ITS
SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE TO ALL REAL PROPERTIES AND ALL OTHER
PROPERTIES AND ASSETS OWNED BY THEM, IN EACH CASE FREE FROM LIENS, ENCUMBRANCES
AND DEFECTS THAT WOULD MATERIALLY AFFECT THE VALUE THEREOF OR MATERIALLY
INTERFERE WITH THE USE MADE OR TO BE MADE THEREOF BY THEM; AND EXCEPT AS
DISCLOSED IN THE OFFERING DOCUMENT, THE COMPANY AND ITS SUBSIDIARIES HOLD ANY
LEASED REAL OR PERSONAL PROPERTY UNDER VALID AND ENFORCEABLE LEASES WITH NO
EXCEPTIONS THAT WOULD MATERIALLY INTERFERE WITH THE USE MADE OR TO BE MADE
THEREOF BY THEM.


 


(L)  THE COMPANY AND ITS SUBSIDIARIES POSSESS ADEQUATE CERTIFICATES, AUTHORITIES
OR PERMITS ISSUED BY APPROPRIATE GOVERNMENTAL AGENCIES OR BODIES NECESSARY TO
CONDUCT THE BUSINESS NOW OPERATED BY THEM AND HAVE NOT RECEIVED ANY NOTICE OF
PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY SUCH CERTIFICATE,
AUTHORITY OR PERMIT THAT, IF DETERMINED ADVERSELY TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES, WOULD INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE
EFFECT ON THE CONDITION (FINANCIAL OR OTHER), BUSINESS, PROPERTIES OR RESULTS OF
OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE (“MATERIAL
ADVERSE EFFECT”).


 


(M)  NO LABOR DISPUTE WITH THE EMPLOYEES OF THE COMPANY OR ANY SUBSIDIARY EXISTS
OR, TO THE KNOWLEDGE OF THE COMPANY, IS IMMINENT THAT MIGHT HAVE A MATERIAL
ADVERSE EFFECT.


 


(N)  THE COMPANY AND ITS SUBSIDIARIES OWN, POSSESS OR CAN ACQUIRE ON REASONABLE
TERMS, ADEQUATE TRADEMARKS, TRADE NAMES AND OTHER RIGHTS TO INVENTIONS,
KNOW-HOW, PATENTS, COPYRIGHTS, CONFIDENTIAL INFORMATION AND OTHER INTELLECTUAL
PROPERTY (COLLECTIVELY, “INTELLECTUAL PROPERTY RIGHTS”)

 

3

--------------------------------------------------------------------------------


 


NECESSARY TO CONDUCT THE BUSINESS NOW OPERATED BY THEM, OR PRESENTLY EMPLOYED BY
THEM, AND HAVE NOT RECEIVED ANY NOTICE OF INFRINGEMENT OF OR CONFLICT WITH
ASSERTED RIGHTS OF OTHERS WITH RESPECT TO ANY INTELLECTUAL PROPERTY RIGHTS THAT,
IF DETERMINED ADVERSELY TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, WOULD
INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT.


 


(O)  EXCEPT AS DISCLOSED IN THE OFFERING DOCUMENT, NEITHER THE COMPANY NOR ANY
OF ITS SUBSIDIARIES IS IN VIOLATION OF ANY STATUTE, ANY RULE, REGULATION,
DECISION OR ORDER OF ANY GOVERNMENTAL AGENCY OR BODY OR ANY COURT, DOMESTIC OR
FOREIGN, RELATING TO THE USE, DISPOSAL OR RELEASE OF HAZARDOUS OR TOXIC
SUBSTANCES OR RELATING TO THE PROTECTION OR RESTORATION OF THE ENVIRONMENT OR
HUMAN EXPOSURE TO HAZARDOUS OR TOXIC SUBSTANCES (COLLECTIVELY, “ENVIRONMENTAL
LAWS”), OWNS OR OPERATES ANY REAL PROPERTY CONTAMINATED WITH ANY SUBSTANCE THAT
IS SUBJECT TO ANY ENVIRONMENTAL LAWS, IS LIABLE FOR ANY OFF-SITE DISPOSAL OR
CONTAMINATION PURSUANT TO ANY ENVIRONMENTAL LAWS, OR IS SUBJECT TO ANY CLAIM
RELATING TO ANY ENVIRONMENTAL LAWS, WHICH VIOLATION, CONTAMINATION, LIABILITY OR
CLAIM WOULD INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT; AND
THE COMPANY IS NOT AWARE OF ANY PENDING INVESTIGATION WHICH MIGHT LEAD TO SUCH A
CLAIM.


 


(P)  EXCEPT AS DISCLOSED IN THE OFFERING DOCUMENT, THERE ARE NO PENDING ACTIONS,
SUITS OR PROCEEDINGS AGAINST OR AFFECTING THE COMPANY OR ANY OF THE COMPANY’S
SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES THAT, IF DETERMINED ADVERSELY
TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, WOULD INDIVIDUALLY OR IN THE
AGGREGATE HAVE A MATERIAL ADVERSE EFFECT, OR WOULD MATERIALLY AND ADVERSELY
AFFECT THE ABILITY OF THE COMPANY TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT OR THE INDENTURE, OR WHICH ARE
OTHERWISE MATERIAL IN THE CONTEXT OF THE SALE OF THE OFFERED SECURITIES; AND NO
SUCH ACTIONS, SUITS OR PROCEEDINGS ARE THREATENED OR, TO THE KNOWLEDGE OF THE
COMPANY, CONTEMPLATED.


 


(Q)  THE FINANCIAL STATEMENTS INCLUDED IN THE OFFERING DOCUMENT PRESENT FAIRLY
THE FINANCIAL POSITION OF (I) THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS
OF THE DATES SHOWN AND THEIR RESULTS OF OPERATIONS AND CASH FLOWS FOR THE
PERIODS SHOWN, AND (II) TRIANGLE ICE CO., INC. AND ITS CONSOLIDATED SUBSIDIARIES
AS OF THE DATES SHOWN AND THEIR RESULTS OF OPERATIONS AND CASH FLOWS FOR THE
PERIODS SHOWN, AND IN THE CASES OF CLAUSES (I) AND (II), SUCH FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN CONFORMITY WITH THE GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES IN THE UNITED STATES APPLIED ON A CONSISTENT BASIS; AND
THE ASSUMPTIONS USED IN PREPARING THE PRO FORMA FINANCIAL STATEMENTS AND OTHER
PRO FORMA INFORMATION INCLUDED IN THE OFFERING DOCUMENT PROVIDE A REASONABLE
BASIS FOR PRESENTING THE SIGNIFICANT EFFECTS DIRECTLY ATTRIBUTABLE TO THE
TRANSACTIONS OR EVENTS DESCRIBED THEREIN, THE RELATED PRO FORMA ADJUSTMENTS GIVE
APPROPRIATE EFFECT TO THOSE ASSUMPTIONS, AND THE PRO FORMA COLUMNS THEREIN
REFLECT THE PROPER APPLICATION OF THOSE ADJUSTMENTS TO THE CORRESPONDING
HISTORICAL FINANCIAL STATEMENT AMOUNTS.


 


(R)  EXCEPT AS DISCLOSED IN THE OFFERING DOCUMENT, SINCE THE DATE OF THE LATEST
AUDITED FINANCIAL STATEMENTS INCLUDED IN THE OFFERING DOCUMENT THERE HAS BEEN NO
MATERIAL ADVERSE CHANGE, NOR ANY DEVELOPMENT OR EVENT INVOLVING A PROSPECTIVE
MATERIAL ADVERSE CHANGE, IN THE CONDITION (FINANCIAL OR OTHER), BUSINESS,
PROPERTIES OR RESULTS OF OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS
A WHOLE, AND, EXCEPT AS DISCLOSED IN OR CONTEMPLATED BY THE OFFERING DOCUMENT,
THERE HAS BEEN NO DIVIDEND OR DISTRIBUTION OF ANY KIND DECLARED, PAID OR MADE BY
THE COMPANY ON ANY CLASS OF ITS CAPITAL STOCK.


 


(S)  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS AN OPEN-END INVESTMENT
COMPANY, UNIT INVESTMENT TRUST OR FACE-AMOUNT CERTIFICATE COMPANY THAT IS OR IS
REQUIRED TO BE REGISTERED UNDER SECTION 8 OF THE UNITED STATES INVESTMENT
COMPANY ACT OF 1940 (THE “INVESTMENT COMPANY ACT”); AND NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES IS, AND AFTER GIVING EFFECT TO THE OFFERING AND SALE OF
THE OFFERED SECURITIES, AND THE APPLICATION OF THE PROCEEDS THEREOF AS DESCRIBED
IN THE OFFERING DOCUMENT, WILL BE, AN “INVESTMENT COMPANY” AS DEFINED IN THE
INVESTMENT COMPANY ACT.

 

4

--------------------------------------------------------------------------------


 


(T)  NO SECURITIES OF THE SAME CLASS (WITHIN THE MEANING OF RULE 144A(D)(3)
UNDER THE SECURITIES ACT) AS THE OFFERED SECURITIES ARE LISTED ON ANY NATIONAL
SECURITIES EXCHANGE REGISTERED UNDER SECTION 6 OF THE EXCHANGE ACT OR QUOTED IN
A U.S. AUTOMATED INTER-DEALER QUOTATION SYSTEM.


 


(U)  THE OFFER AND SALE OF THE OFFERED SECURITIES IN THE MANNER CONTEMPLATED BY
THIS AGREEMENT WILL BE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT BY REASON OF SECTION 4(2) THEREOF AND REGULATION S THEREUNDER;
AND IT IS NOT NECESSARY TO QUALIFY AN INDENTURE IN RESPECT OF THE OFFERED
SECURITIES UNDER THE UNITED STATES TRUST INDENTURE ACT OF 1939, AS AMENDED (THE
“TRUST INDENTURE ACT”).


 


(V)  NEITHER THE COMPANY, NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON
ITS OR THEIR BEHALF (I) HAS, WITHIN THE SIX-MONTH PERIOD PRIOR TO THE DATE
HEREOF, OFFERED OR SOLD IN THE UNITED STATES OR TO ANY U.S. PERSON (AS SUCH
TERMS ARE DEFINED IN REGULATION S UNDER THE SECURITIES ACT) THE OFFERED
SECURITIES OR ANY SECURITY OF THE SAME CLASS OR SERIES AS THE OFFERED SECURITIES
OR (II) HAS OFFERED OR WILL OFFER OR SELL THE OFFERED SECURITIES (A) IN THE
UNITED STATES BY MEANS OF ANY FORM OF GENERAL SOLICITATION OR GENERAL
ADVERTISING WITHIN THE MEANING OF RULE 502(C) UNDER THE SECURITIES ACT OR (B)
WITH RESPECT TO ANY SUCH SECURITIES SOLD IN RELIANCE ON RULE 903 OF REGULATION S
(“REGULATION S”) UNDER THE SECURITIES ACT, BY MEANS OF ANY DIRECTED SELLING
EFFORTS WITHIN THE MEANING OF RULE 902(C) OF REGULATION S.  THE COMPANY AND ITS
AFFILIATES AND ANY PERSON ACTING ON ITS OR THEIR BEHALF HAVE COMPLIED AND WILL
COMPLY WITH THE OFFERING RESTRICTIONS REQUIREMENT OF REGULATION S.  NEITHER THE
COMPANY NOR ANY OF THE COMPANY’S SUBSIDIARIES HAS ENTERED OR WILL ENTER INTO ANY
CONTRACTUAL ARRANGEMENT WITH RESPECT TO THE DISTRIBUTION OF THE OFFERED
SECURITIES EXCEPT FOR THIS AGREEMENT.  THE ENTITIES LISTED ON SCHEDULE B HERETO
ARE THE ONLY SUBSIDIARIES, DIRECT OR INDIRECT, OF THE COMPANY.


 


(W)  ON THE CLOSING DATE, THE INDENTURE WILL CONFORM IN ALL MATERIAL RESPECTS TO
THE REQUIREMENTS OF THE TRUST INDENTURE ACT, AND THE RULES AND REGULATIONS OF
THE COMMISSION APPLICABLE TO AN INDENTURE WHICH IS QUALIFIED THEREUNDER.


 


(X)  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF ITS
RESPECTIVE CHARTER OR BY-LAWS OR IN DEFAULT IN THE PERFORMANCE OF ANY
OBLIGATION, AGREEMENT, COVENANT OR CONDITION CONTAINED IN ANY INDENTURE, LOAN
AGREEMENT, MORTGAGE, LEASE OR OTHER AGREEMENT OR INSTRUMENT THAT IS MATERIAL TO
THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, TO WHICH THE COMPANY OR ANY
OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH THE COMPANY OR ITS SUBSIDIARIES OR
THEIR RESPECTIVE PROPERTY IS, BOUND.


 


(Y)  THERE ARE NO CONTRACTS, AGREEMENTS OR UNDERSTANDINGS BETWEEN THE COMPANY OR
ANY OF ITS SUBSIDIARIES AND ANY PERSON GRANTING SUCH PERSON THE RIGHT TO REQUIRE
THE COMPANY OR ANY OF ITS SUBSIDIARIES TO INCLUDE SECURITIES OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES WITH THE SECURITIES (AS DEFINED IN REGISTRATION RIGHTS
AGREEMENT) REGISTERED PURSUANT TO ANY REGISTRATION STATEMENT (AS DEFINED IN THE
REGISTRATION RIGHTS AGREEMENT), AND OTHER THAN AS CONTAINED IN THE REDDY ICE
HOLDINGS, INC. SHAREHOLDERS AGREEMENT MADE AS OF AUGUST 14, 2003 BY AND AMONG
THE COMPANY AND THE SHAREHOLDERS LISTED THEREIN, THERE ARE NO CONTRACTS,
AGREEMENTS OR UNDERSTANDINGS BETWEEN THE COMPANY OR ANY OF ITS SUBSIDIARIES AND
ANY PERSON GRANTING SUCH PERSON THE RIGHT TO REQUIRE THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO FILE A REGISTRATION STATEMENT UNDER THE SECURITIES ACT WITH
RESPECT TO ANY SECURITIES OF THE COMPANY OR ANY SUCH SUBSIDIARY.


 


(Z)  NONE OF THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY AGENT THEREOF ACTING ON
THE BEHALF OF THEM HAS TAKEN, AND NONE OF THEM WILL TAKE, ANY ACTION THAT MIGHT
CAUSE THIS AGREEMENT OR THE ISSUANCE OR SALE OF THE OFFERED SECURITIES TO
VIOLATE REGULATION T, REGULATION U OR REGULATION X OF THE BOARD OF GOVERNORS OF
THE FEDERAL RESERVE SYSTEM.

 

5

--------------------------------------------------------------------------------


 


(AA)  NO “NATIONALLY RECOGNIZED STATISTICAL RATING ORGANIZATION” AS SUCH TERM IS
DEFINED FOR PURPOSES OF RULE 436(G)(2) UNDER THE SECURITIES ACT (I) HAS IMPOSED
(OR HAS INFORMED THE COMPANY OR ANY OF ITS SUBSIDIARIES THAT IT IS CONSIDERING
IMPOSING) ANY CONDITION (FINANCIAL OR OTHERWISE) ON THE COMPANY’S OR ANY OF ITS
SUBSIDIARIES’ RETAINING ANY RATING ASSIGNED TO THE COMPANY OR ANY OF ITS
SUBSIDIARIES, ANY SECURITIES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
(II) HAS INDICATED TO THE COMPANY OR ANY OF ITS SUBSIDIARIES THAT IT IS
CONSIDERING (A) THE DOWNGRADING, SUSPENSION, OR WITHDRAWAL OF, OR ANY REVIEW FOR
A POSSIBLE CHANGE THAT DOES NOT INDICATE THE DIRECTION OF THE POSSIBLE CHANGE
IN, ANY RATING SO ASSIGNED OR (B) ANY CHANGE IN THE OUTLOOK FOR ANY RATING OF
THE COMPANY, OR ANY OF ITS SUBSIDIARIES OR ANY SECURITIES OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES.


 


(BB)  NO FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (AS DEFINED IN
REGULATION D UNDER THE SECURITIES ACT) WAS USED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES, OR ANY OF THEIR RESPECTIVE REPRESENTATIVES (OTHER THAN THE
PURCHASERS, AS TO WHOM THE COMPANY MAKES NO REPRESENTATION) IN CONNECTION WITH
THE OFFER AND SALE OF THE OFFERED SECURITIES CONTEMPLATED HEREBY, INCLUDING, BUT
NOT LIMITED TO, ARTICLES, NOTICES OR OTHER COMMUNICATIONS PUBLISHED IN ANY
NEWSPAPER, MAGAZINE, OR SIMILAR MEDIUM OR BROADCAST OVER TELEVISION OR RADIO, OR
ANY SEMINAR OR MEETING WHOSE ATTENDEES HAVE BEEN INVITED BY ANY GENERAL
SOLICITATION OR GENERAL ADVERTISING.  NO SECURITIES OF THE SAME CLASS AS THE
OFFERED SECURITIES HAVE BEEN ISSUED AND SOLD BY THE COMPANY WITHIN THE SIX-MONTH
PERIOD IMMEDIATELY PRIOR TO THE DATE HEREOF.


 


(CC)  NONE OF THE COMPANY, ANY OF ITS AFFILIATES OR ANY PERSON ACTING ON ITS OR
THEIR BEHALF (OTHER THAN THE PURCHASERS, AS TO WHOM THE COMPANY MAKES NO
REPRESENTATION) HAS ENGAGED OR WILL ENGAGE IN ANY DIRECTED SELLING EFFORTS
WITHIN THE MEANING OF REGULATION S WITH RESPECT TO THE OFFERED SECURITIES.


 


(DD)  THE OFFERED SECURITIES OFFERED AND SOLD IN RELIANCE ON REGULATION S HAVE
BEEN AND WILL BE OFFERED AND SOLD ONLY IN OFFSHORE TRANSACTIONS.


 


(EE)  THE SALE OF THE OFFERED SECURITIES PURSUANT TO REGULATION S IS NOT PART OF
A PLAN OR SCHEME TO EVADE THE REGISTRATION PROVISIONS OF THE SECURITIES ACT.


 


(FF)  NO REGISTRATION UNDER THE SECURITIES ACT OF THE OFFERED SECURITIES IS
REQUIRED FOR THE SALE OF THE OFFERED SECURITIES TO THE PURCHASERS AS
CONTEMPLATED HEREBY OR FOR THE EXEMPT RESALES ASSUMING THE ACCURACY OF THE
PURCHASERS’ REPRESENTATIONS SET FORTH IN SECTION 4 HEREOF.  FOR PURPOSES OF THIS
AGREEMENT, “EXEMPT RESALES” MEANS RESALES OF OFFERED SECURITIES MADE IN RELIANCE
ON THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT
PROVIDED BY RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”).


 


(GG)  THE COMPANY MAINTAINS AND WILL MAINTAIN DISCLOSURE CONTROLS AND PROCEDURES
(AS DEFINED IN RULE 13A-15 UNDER THE EXCHANGE ACT) DESIGNED TO ENSURE THAT
INFORMATION REQUIRED TO BE DISCLOSED BY THE COMPANY IN THE REPORTS THAT IT FILES
OR SUBMITS UNDER THE EXCHANGE ACT IS RECORDED, PROCESSED, SUMMARIZED AND
REPORTED IN ACCORDANCE WITH THE EXCHANGE ACT AND THE RULES AND REGULATIONS
THEREUNDER.  THE COMPANY HAS CARRIED OUT AND WILL CARRY OUT EVALUATIONS, UNDER
THE SUPERVISION AND WITH THE PARTICIPATION OF THE COMPANY’S MANAGEMENT, OF THE
EFFECTIVENESS OF THE DESIGN AND OPERATION OF THE COMPANY’S DISCLOSURE CONTROLS
AND PROCEDURES IN ACCORDANCE WITH RULE 13A-15 UNDER THE EXCHANGE ACT.


 


3.  PURCHASE, SALE AND DELIVERY OF OFFERED SECURITIES.  ON THE BASIS OF THE
REPRESENTATIONS, WARRANTIES AND AGREEMENTS HEREIN CONTAINED, BUT SUBJECT TO THE
TERMS AND CONDITIONS HEREIN SET FORTH, THE COMPANY AGREES TO SELL TO THE
PURCHASERS, AND THE PURCHASERS AGREE, SEVERALLY AND NOT JOINTLY, TO PURCHASE
FROM THE COMPANY, AT A PURCHASE PRICE OF 64.342913% OF THE PRINCIPAL AMOUNT AT
MATURITY THEREOF PLUS

 

6

--------------------------------------------------------------------------------


 

accreted amount, if any, from October 27, 2004 to the Closing Date (as
hereinafter defined), U.S. $151,000,000 principal amount at maturity of Offered
Securities.


 

The Company will deliver against payment of the purchase price the Offered
Securities in the form of one or more permanent Global Securities in definitive
form (the “Global Securities”) deposited with the Trustee as custodian for The
Depository Trust Company (“DTC”) and registered in the name of Cede & Co., as
nominee for DTC. Interests in any permanent Global Securities will be held only
in book-entry form through DTC, except in the limited circumstances described in
the Offering Document. Payment for the Offered Securities shall be made by the
Purchasers in Federal (same day) funds by wire transfer to an account at a bank
designated by the Company and reasonably acceptable to CSFB drawn to the order
of the Company at the office of Cravath, Swaine & Moore LLP at 10:00 A.M.
(New York time), on October 27, 2004, or at such other time not later than seven
full business days thereafter as CSFB and the Company determine, such time being
herein referred to as the “Closing Date”, against delivery to the Trustee as
custodian for DTC of the Global Securities representing all of the Securities.
The Global Securities will be made available for checking at the above office of
Cravath, Swaine & Moore LLP at least 24 hours prior to the Closing Date.

 


4.  REPRESENTATIONS BY PURCHASERS; RESALE BY PURCHASERS.


 


(A)  EACH PURCHASER SEVERALLY REPRESENTS AND WARRANTS TO THE COMPANY THAT IT IS
AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF REGULATION D UNDER THE SECURITIES
ACT.


 


(B)  EACH PURCHASER SEVERALLY ACKNOWLEDGES THAT THE OFFERED SECURITIES HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT AND MAY NOT BE OFFERED OR SOLD WITHIN
THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS EXCEPT
IN ACCORDANCE WITH REGULATION S OR PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. EACH PURCHASER SEVERALLY
REPRESENTS AND AGREES THAT IT HAS OFFERED AND SOLD THE OFFERED SECURITIES, AND
WILL OFFER AND SELL THE OFFERED SECURITIES (I) AS PART OF ITS DISTRIBUTION AT
ANY TIME AND (II) OTHERWISE UNTIL 40 DAYS AFTER THE LATER OF THE COMMENCEMENT OF
THE OFFERING AND THE CLOSING DATE, ONLY IN ACCORDANCE WITH RULE 903 OR RULE
144A.  ACCORDINGLY, NEITHER SUCH PURCHASER NOR ITS AFFILIATES, NOR ANY PERSONS
ACTING ON ITS OR THEIR BEHALF, HAVE ENGAGED OR WILL ENGAGE IN ANY DIRECTED
SELLING EFFORTS WITH RESPECT TO THE OFFERED SECURITIES, AND SUCH PURCHASER, ITS
AFFILIATES AND ALL PERSONS ACTING ON ITS OR THEIR BEHALF HAVE COMPLIED AND WILL
COMPLY WITH THE OFFERING RESTRICTIONS REQUIREMENT OF REGULATION S. EACH
PURCHASER SEVERALLY AGREES THAT, AT OR PRIOR TO CONFIRMATION OF SALE OF THE
OFFERED SECURITIES, OTHER THAN A SALE PURSUANT TO RULE 144A, SUCH PURCHASER WILL
HAVE SENT TO EACH DISTRIBUTOR, DEALER OR PERSON RECEIVING A SELLING CONCESSION,
FEE OR OTHER REMUNERATION THAT PURCHASES THE OFFERED SECURITIES FROM IT DURING
THE RESTRICTED PERIOD A CONFIRMATION OR NOTICE TO SUBSTANTIALLY THE FOLLOWING
EFFECT:


 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”

 

Terms used in this subsection (b) have the meanings given to them by Regulation
S.

 


(C)  EACH PURCHASER SEVERALLY AGREES THAT IT AND EACH OF ITS AFFILIATES HAS NOT
ENTERED AND WILL NOT ENTER INTO ANY CONTRACTUAL ARRANGEMENT WITH RESPECT TO THE
DISTRIBUTION OF THE OFFERED

 

7

--------------------------------------------------------------------------------


 


SECURITIES EXCEPT FOR ANY SUCH ARRANGEMENTS WITH THE OTHER PURCHASERS OR
AFFILIATES OF THE OTHER PURCHASERS, WITH THE PRIOR WRITTEN CONSENT OF THE
COMPANY.


 


(D)  EACH PURCHASER SEVERALLY AGREES THAT IT AND EACH OF ITS AFFILIATES WILL NOT
OFFER OR SELL THE OFFERED SECURITIES IN THE UNITED STATES BY MEANS OF ANY FORM
OF GENERAL SOLICITATION OR GENERAL ADVERTISING WITHIN THE MEANING OF RULE 502(C)
UNDER THE SECURITIES ACT, INCLUDING, BUT NOT LIMITED TO (I) ANY ADVERTISEMENT,
ARTICLE, NOTICE OR OTHER COMMUNICATION PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR
SIMILAR MEDIA OR BROADCAST OVER TELEVISION OR RADIO, OR (II) ANY SEMINAR OR
MEETING WHOSE ATTENDEES HAVE BEEN INVITED BY ANY GENERAL SOLICITATION OR GENERAL
ADVERTISING. EACH PURCHASER SEVERALLY AGREES, WITH RESPECT TO RESALES MADE IN
RELIANCE ON RULE 144A OF ANY OF THE OFFERED SECURITIES, TO DELIVER EITHER WITH
THE CONFIRMATION OF SUCH RESALE OR OTHERWISE PRIOR TO SETTLEMENT OF SUCH RESALE
A NOTICE TO THE EFFECT THAT THE RESALE OF SUCH OFFERED SECURITIES HAS BEEN MADE
IN RELIANCE UPON THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT PROVIDED BY RULE 144A.


 


(E)  EACH OF THE PURCHASERS SEVERALLY REPRESENTS AND AGREES THAT (I) IT HAS NOT
OFFERED OR SOLD AND PRIOR TO THE EXPIRY OF A PERIOD OF SIX MONTHS FROM THE
CLOSING DATE, WILL NOT OFFER OR SELL ANY OFFERED SECURITIES TO PERSONS IN THE
UNITED KINGDOM EXCEPT TO PERSONS WHOSE ORDINARY ACTIVITIES INVOLVE THEM IN
ACQUIRING, HOLDING, MANAGING OR DISPOSING OF INVESTMENTS (AS PRINCIPAL OR AGENT)
FOR THE PURPOSES OF THEIR BUSINESSES OR OTHERWISE IN CIRCUMSTANCES WHICH HAVE
NOT RESULTED AND WILL NOT RESULT IN AN OFFER TO THE PUBLIC IN THE UNITED KINGDOM
WITHIN THE MEANING OF THE PUBLIC OFFERS OF SECURITIES REGULATIONS 1995; (II) IT
HAS ONLY COMMUNICATED OR CAUSED TO BE COMMUNICATED AND WILL ONLY COMMUNICATE OR
CAUSE TO BE COMMUNICATED ANY INVITATION OR INDUCEMENT TO ENGAGE IN INVESTMENT
ACTIVITY (WITHIN THE MEANING OF SECTION 21 OF THE FINANCIAL SERVICES AND MARKETS
ACT 2000 (THE “FSMA”)) RECEIVED BY IT IN CONNECTION WITH THE ISSUE OR SALE OF
ANY OFFERED SECURITIES IN CIRCUMSTANCES IN WHICH SECTION 21(1) OF THE FSMA DOES
NOT APPLY TO THE COMPANY; AND (III) IT HAS COMPLIED AND WILL COMPLY WITH ALL
APPLICABLE PROVISIONS OF THE FSMA WITH RESPECT TO ANYTHING DONE BY IT IN
RELATION TO THE OFFERED SECURITIES IN, FROM OR OTHERWISE INVOLVING THE UNITED
KINGDOM.


 


5.  CERTAIN AGREEMENTS OF THE COMPANY.  THE COMPANY AGREES WITH THE SEVERAL
PURCHASERS THAT:


 


(A)  THE COMPANY WILL ADVISE CSFB PROMPTLY OF ANY PROPOSAL TO AMEND OR
SUPPLEMENT THE OFFERING DOCUMENT AND WILL NOT EFFECT SUCH AMENDMENT OR
SUPPLEMENTATION WITHOUT CSFB’S CONSENT.  IF, AT ANY TIME PRIOR TO THE COMPLETION
OF THE RESALE OF THE OFFERED SECURITIES BY THE PURCHASERS, ANY EVENT OCCURS AS A
RESULT OF WHICH THE OFFERING DOCUMENT AS THEN AMENDED OR SUPPLEMENTED WOULD
INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, THE COMPANY PROMPTLY
WILL NOTIFY CSFB OF SUCH EVENT AND PROMPTLY WILL PREPARE, AT ITS OWN EXPENSE, AN
AMENDMENT OR SUPPLEMENT WHICH WILL CORRECT SUCH STATEMENT OR OMISSION. NEITHER
CSFB’S CONSENT TO, NOR ITS DELIVERY TO OFFEREES OR INVESTORS OF, ANY SUCH
AMENDMENT OR SUPPLEMENT SHALL CONSTITUTE A WAIVER OF ANY OF THE CONDITIONS SET
FORTH IN SECTION 6.


 


(B)  THE COMPANY WILL FURNISH TO CSFB COPIES OF ANY PRELIMINARY OFFERING
CIRCULAR, THE OFFERING DOCUMENT AND ALL AMENDMENTS AND SUPPLEMENTS TO SUCH
DOCUMENTS, IN EACH CASE AS SOON AS AVAILABLE AND IN SUCH QUANTITIES AS CSFB
REQUESTS.  AT ANY TIME WHEN THE COMPANY IS NOT SUBJECT TO SECTION 13 OR 15(D) OF
THE EXCHANGE ACT, THE COMPANY WILL PROMPTLY FURNISH OR CAUSE TO BE FURNISHED TO
CSFB (AND, UPON REQUEST, TO EACH OF THE OTHER PURCHASERS) AND, UPON REQUEST OF
HOLDERS AND PROSPECTIVE PURCHASERS OF THE OFFERED SECURITIES, TO SUCH HOLDERS
AND PURCHASERS, COPIES OF THE INFORMATION REQUIRED TO BE DELIVERED TO HOLDERS
AND PROSPECTIVE PURCHASERS OF THE OFFERED SECURITIES PURSUANT TO RULE 144A(D)(4)
UNDER THE SECURITIES ACT (OR ANY SUCCESSOR PROVISION THERETO) IN ORDER TO PERMIT
COMPLIANCE WITH RULE 144A IN CONNECTION WITH RESALES BY

 

8

--------------------------------------------------------------------------------


 


SUCH HOLDERS OF THE OFFERED SECURITIES.  THE COMPANY WILL PAY THE EXPENSES OF
PRINTING AND DISTRIBUTING TO THE PURCHASERS ALL SUCH DOCUMENTS.


 


(C)  THE COMPANY WILL ARRANGE FOR THE QUALIFICATION OF THE OFFERED SECURITIES
FOR SALE AND THE DETERMINATION OF THEIR ELIGIBILITY FOR INVESTMENT UNDER THE
LAWS OF SUCH JURISDICTIONS IN THE UNITED STATES AND CANADA AS CSFB DESIGNATES
AND WILL CONTINUE SUCH QUALIFICATIONS IN EFFECT SO LONG AS REASONABLY REQUIRED
FOR THE RESALE OF THE OFFERED SECURITIES BY THE PURCHASERS, PROVIDED THAT THE
COMPANY WILL NOT BE REQUIRED TO QUALIFY AS A FOREIGN CORPORATION OR TO FILE A
GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH STATE.


 


(D)  DURING THE PERIOD OF THREE YEARS HEREAFTER, THE COMPANY WILL FURNISH TO
CSFB AND, UPON REQUEST, TO EACH OF THE OTHER PURCHASERS, AS SOON AS PRACTICABLE
AFTER THE END OF EACH FISCAL YEAR, A COPY OF ITS ANNUAL REPORT TO SHAREHOLDERS
FOR SUCH YEAR; AND THE COMPANY WILL FURNISH TO CSFB AND, UPON REQUEST, TO EACH
OF THE OTHER PURCHASERS (I) AS SOON AS AVAILABLE, A COPY OF EACH REPORT AND ANY
DEFINITIVE PROXY STATEMENT IT FILED WITH THE COMMISSION UNDER THE EXCHANGE ACT
OR MAILED TO SHAREHOLDERS AND (II) FROM TIME TO TIME, SUCH OTHER INFORMATION
CONCERNING THE COMPANY OR THE COMPANY AS CSFB MAY REASONABLY REQUEST; PROVIDED
THAT UNLESS SPECIFICALLY SO REQUESTED, NO SUCH DOCUMENTS, REPORTS OR INFORMATION
SHALL BE REQUIRED TO BE FURNISHED TO CSFB OR THE OTHER PURCHASERS TO THE EXTENT
ANY SUCH DOCUMENT, REPORT OR INFORMATION IS READILY AVAILABLE ON THE INTERNET.


 


(E)  DURING THE PERIOD OF TWO YEARS AFTER THE CLOSING DATE, THE COMPANY WILL,
UPON REQUEST, FURNISH TO CSFB, EACH OF THE OTHER PURCHASERS AND ANY HOLDER OF
OFFERED SECURITIES A COPY OF THE RESTRICTIONS ON TRANSFER APPLICABLE TO THE
OFFERED SECURITIES.


 


(F)  DURING THE PERIOD OF TWO YEARS AFTER THE CLOSING DATE, THE COMPANY WILL NOT
PERMIT ANY OF ITS AFFILIATES (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT)
TO, RESELL ANY OF THE OFFERED SECURITIES THAT HAVE BEEN REACQUIRED BY ANY OF
THEM.


 


(G)  DURING THE PERIOD OF TWO YEARS AFTER CLOSING DATE, THE COMPANY WILL NOT BE
OR BECOME AN OPEN-END INVESTMENT COMPANY, UNIT INVESTMENT TRUST OR FACE-AMOUNT
CERTIFICATE COMPANY THAT IS OR IS REQUIRED TO BE REGISTERED UNDER SECTION 8 OF
THE INVESTMENT COMPANY ACT.


 


(H)  THE COMPANY WILL PAY ALL EXPENSES INCIDENTAL TO THE PERFORMANCE OF ITS
OBLIGATIONS UNDER THIS AGREEMENT, THE INDENTURE AND THE REGISTRATION RIGHTS
AGREEMENT, INCLUDING (I) THE FEES AND EXPENSES OF COUNSEL AND ACCOUNTANTS FOR
THE COMPANY AND OF THE TRUSTEE AND ITS PROFESSIONAL ADVISORS; (II) ALL EXPENSES
IN CONNECTION WITH THE EXECUTION, ISSUE, AUTHENTICATION, PACKAGING AND INITIAL
DELIVERY OF THE OFFERED SECURITIES AND, AS APPLICABLE, THE EXCHANGE SECURITIES,
AND THE PRINTING OF THE OFFERING DOCUMENT AND AMENDMENTS AND SUPPLEMENTS
THERETO, AND ANY OTHER DOCUMENT RELATING TO THE ISSUANCE, OFFER, SALE AND
DELIVERY OF THE OFFERED SECURITIES AND, AS APPLICABLE, THE EXCHANGE SECURITIES;
(III) THE COST OF LISTING THE OFFERED SECURITIES AND QUALIFYING THE OFFERED
SECURITIES FOR TRADING IN THE PORTALSM MARKET (“PORTAL”) AND ANY EXPENSES
INCIDENTAL THERETO; (IV) THE COST OF ANY ADVERTISING APPROVED BY THE COMPANY IN
CONNECTION WITH THE ISSUE OF THE OFFERED SECURITIES; (V) FOR ANY EXPENSES
(INCLUDING REASONABLE FEES AND DISBURSEMENTS OF COUNSEL TO THE PURCHASERS)
INCURRED IN CONNECTION WITH QUALIFICATION OF THE OFFERED SECURITIES OR THE
EXCHANGE SECURITIES FOR SALE UNDER THE LAWS OF SUCH JURISDICTIONS IN THE UNITED
STATES AND CANADA AS CSFB DESIGNATES AND THE PRINTING OF MEMORANDA RELATING
THERETO; (VI) FOR ANY FEES CHARGED BY INVESTMENT RATING AGENCIES FOR THE RATING
OF THE OFFERED SECURITIES OR THE EXCHANGE SECURITIES; AND (VII) FOR EXPENSES
INCURRED IN PRINTING AND DISTRIBUTING ANY OFFERING DOCUMENT (INCLUDING ANY
AMENDMENTS AND SUPPLEMENTS THERETO) TO OR AT THE DIRECTION OF THE PURCHASERS. 
THE COMPANY WILL ALSO PAY OR REIMBURSE THE PURCHASERS (TO THE EXTENT INCURRED BY
THEM) FOR ALL TRAVEL EXPENSES OF THE PURCHASERS AND THE COMPANY’S OFFICERS AND
EMPLOYEES AND ANY

 

9

--------------------------------------------------------------------------------


 


OTHER EXPENSES OF THE PURCHASERS AND THE COMPANY IN CONNECTION WITH ATTENDING OR
HOSTING MEETINGS WITH PROSPECTIVE PURCHASERS OF THE OFFERED SECURITIES FROM THE
PURCHASERS.


 


(I)  IN CONNECTION WITH THE OFFERING, UNTIL CSFB SHALL HAVE NOTIFIED THE COMPANY
AND THE OTHER PURCHASERS OF THE COMPLETION OF THE RESALE OF THE OFFERED
SECURITIES, NEITHER THE COMPANY NOR ANY ITS AFFILIATES HAS OR WILL, EITHER ALONE
OR WITH ONE OR MORE OTHER PERSONS, BID FOR OR PURCHASE FOR ANY ACCOUNT IN WHICH
IT OR ANY OF ITS AFFILIATES HAS A BENEFICIAL INTEREST ANY OFFERED SECURITIES OR
ATTEMPT TO INDUCE ANY PERSON TO PURCHASE ANY OFFERED SECURITIES; AND NEITHER THE
COMPANY NOR ITS AFFILIATES WILL MAKE BIDS OR PURCHASES FOR THE PURPOSE OF
CREATING ACTUAL, OR APPARENT, ACTIVE TRADING IN, OR OF RAISING THE PRICE OF, THE
OFFERED SECURITIES.


 


(J)  WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASERS, FOR A PERIOD OF
180 DAYS AFTER THE DATE OF THE INITIAL OFFERING OF THE OFFERED SECURITIES BY THE
PURCHASERS, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES WILL OFFER, SELL,
CONTRACT TO SELL, PLEDGE OR OTHERWISE DISPOSE OF, DIRECTLY OR INDIRECTLY, OR
FILE WITH THE COMMISSION A REGISTRATION STATEMENT UNDER THE SECURITIES ACT
RELATING TO, ANY UNITED STATES DOLLAR-DENOMINATED DEBT SECURITIES ISSUED OR
GUARANTEED BY THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES AND HAVING A
MATURITY OF MORE THAN ONE YEAR FROM THE DATE OF ISSUE.  NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES WILL AT ANY TIME OFFER, SELL, CONTRACT TO SELL, PLEDGE
OR OTHERWISE DISPOSE OF, DIRECTLY OR INDIRECTLY, ANY SECURITIES UNDER
CIRCUMSTANCES WHERE SUCH OFFER, SALE, PLEDGE, CONTRACT OR DISPOSITION WOULD
CAUSE THE EXEMPTION AFFORDED BY SECTION 4(2) OF THE SECURITIES ACT OR THE SAFE
HARBOR OF REGULATION S THEREUNDER TO CEASE TO BE APPLICABLE TO THE OFFER AND
SALE OF THE OFFERED SECURITIES.


 


(K)  THE COMPANY WILL USE THE NET PROCEEDS FROM THE SALE OF THE OFFERED
SECURITIES IN SUBSTANTIALLY THE MANNER DESCRIBED IN THE OFFERING DOCUMENT UNDER
THE CAPTION “USE OF PROCEEDS”.


 


(L)  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES WILL SELL, OFFER FOR SALE
OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY (AS
DEFINED IN THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH THE SALE OF THE
OFFERED SECURITIES IN A MANNER THAT WOULD REQUIRE THE REGISTRATION UNDER THE
SECURITIES ACT OF THE SALE TO THE PURCHASERS OF THE OFFERED SECURITIES OR TO
TAKE ANY OTHER ACTION THAT WOULD RESULT IN THE RESALE OF THE OFFERED SECURITIES
NOT BEING EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT.


 


(M)  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES WILL TAKE, DIRECTLY OR
INDIRECTLY, ANY ACTION DESIGNED TO, OR THAT MIGHT REASONABLY BE EXPECTED TO,
CAUSE OR RESULT IN STABILIZATION OR MANIPULATION OF THE PRICE OF ANY SECURITY OF
THE COMPANY TO FACILITATE THE RESALE OF THE OFFERED SECURITIES.  EXCEPT AS
PERMITTED BY THE SECURITIES ACT, THE COMPANY WILL NOT DISTRIBUTE ANY (I)
PRELIMINARY OFFERING MEMORANDUM OR OFFERING MEMORANDUM, INCLUDING WITHOUT
LIMITATION, THE OFFERING DOCUMENT, OR (II) OTHER OFFERING MATERIAL IN CONNECTION
WITH THE OFFERING AND SALE OF THE OFFERED SECURITIES.


 


6.  CONDITIONS OF THE OBLIGATIONS OF THE PURCHASERS.  THE OBLIGATIONS OF THE
SEVERAL PURCHASERS TO PURCHASE AND PAY FOR THE OFFERED SECURITIES WILL BE
SUBJECT TO THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES ON THE PART OF THE
COMPANY HEREIN, TO THE ACCURACY OF THE STATEMENTS OF OFFICERS OF THE COMPANY
MADE PURSUANT TO THE PROVISIONS HEREOF, TO THE PERFORMANCE BY THE COMPANY OF ITS
OBLIGATIONS HEREUNDER AND TO THE FOLLOWING ADDITIONAL CONDITIONS PRECEDENT:


 


(A)  THE PURCHASERS SHALL HAVE RECEIVED A LETTER, DATED THE DATE OF THIS
AGREEMENT, OF DELOITTE & TOUCHE LLP IN FORM AND SUBSTANCE SATISFACTORY TO THE
PURCHASERS CONCERNING THE FINANCIAL INFORMATION WITH RESPECT TO THE COMPANY AND
ITS SUBSIDIARIES SET FORTH IN THE OFFERING DOCUMENT.

 

10

--------------------------------------------------------------------------------


 


(B)  THE PURCHASERS SHALL HAVE RECEIVED A LETTER, DATED THE DATE OF THIS
AGREEMENT, OF PRICEWATERHOUSECOOPERS LLP IN FORM AND SUBSTANCE SATISFACTORY TO
THE PURCHASERS CONCERNING THE FINANCIAL INFORMATION WITH RESPECT TO TRIANGLE ICE
CO., INC. AND ITS SUBSIDIARIES SET FORTH IN THE OFFERING DOCUMENT.


 


(C)  SUBSEQUENT TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THERE SHALL NOT
HAVE OCCURRED (I) ANY CHANGE, OR ANY DEVELOPMENT OR EVENT INVOLVING A
PROSPECTIVE CHANGE, IN THE CONDITION (FINANCIAL OR OTHER), BUSINESS, PROPERTIES
OR RESULTS OF OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS ONE
ENTERPRISE WHICH, IN THE JUDGMENT OF A MAJORITY IN INTEREST OF THE PURCHASERS
INCLUDING CSFB, IS MATERIAL AND ADVERSE AND MAKES IT IMPRACTICAL OR INADVISABLE
TO PROCEED WITH COMPLETION OF THE OFFERING OR THE SALE OF AND PAYMENT FOR THE
OFFERED SECURITIES; (II) ANY DOWNGRADING IN THE RATING OF ANY DEBT SECURITIES OF
THE COMPANY BY ANY “NATIONALLY RECOGNIZED STATISTICAL RATING ORGANIZATION” (AS
DEFINED FOR PURPOSES OF RULE 436(G) UNDER THE SECURITIES ACT), OR ANY PUBLIC
ANNOUNCEMENT THAT ANY SUCH ORGANIZATION HAS UNDER SURVEILLANCE OR REVIEW ITS
RATING OF ANY DEBT SECURITIES OF THE COMPANY (OTHER THAN AN ANNOUNCEMENT WITH
POSITIVE IMPLICATIONS OF A POSSIBLE UPGRADING, AND NO IMPLICATION OF A POSSIBLE
DOWNGRADING, OF SUCH RATING) OR ANY ANNOUNCEMENT THAT THE COMPANY HAS BEEN
PLACED ON NEGATIVE OUTLOOK; (III) ANY CHANGE IN U.S. OR INTERNATIONAL FINANCIAL,
POLITICAL OR ECONOMIC CONDITIONS OR CURRENCY EXCHANGE RATES OR EXCHANGE CONTROLS
AS WOULD, IN THE JUDGMENT OF A MAJORITY IN INTEREST OF THE PURCHASERS INCLUDING
CSFB, BE LIKELY TO PREJUDICE MATERIALLY THE SUCCESS OF THE PROPOSED ISSUE, SALE
OR DISTRIBUTION OF THE OFFERED SECURITIES, WHETHER IN THE PRIMARY MARKET OR IN
RESPECT OF DEALINGS IN THE SECONDARY MARKET, (IV) ANY MATERIAL SUSPENSION OR
MATERIAL LIMITATION OF TRADING IN SECURITIES GENERALLY ON THE NEW YORK STOCK
EXCHANGE, OR ANY SETTING OF MINIMUM PRICES FOR TRADING ON SUCH EXCHANGE, OR ANY
SUSPENSION OF TRADING OF ANY SECURITIES OF THE COMPANY ON ANY EXCHANGE OR IN THE
OVER-THE-COUNTER MARKET; (V) ANY BANKING MORATORIUM DECLARED BY U.S. FEDERAL OR
NEW YORK AUTHORITIES; (VI) ANY MAJOR DISRUPTION OF SETTLEMENTS OF SECURITIES OR
CLEARANCE SERVICES IN THE UNITED STATES; OR (VII) ANY ATTACK ON, OUTBREAK OR
ESCALATION OF HOSTILITIES OR ACT OF TERRORISM INVOLVING THE UNITED STATES, ANY
DECLARATION OF WAR BY CONGRESS OR ANY OTHER NATIONAL OR INTERNATIONAL CALAMITY
OR EMERGENCY IF, IN THE JUDGMENT OF A MAJORITY IN INTEREST OF THE PURCHASERS
INCLUDING CSFB, THE EFFECT OF ANY SUCH ATTACK, OUTBREAK, ESCALATION, ACT,
DECLARATION, CALAMITY OR EMERGENCY MAKES IT IMPRACTICAL OR INADVISABLE TO
PROCEED WITH COMPLETION OF THE OFFERING OR SALE OF AND PAYMENT FOR THE OFFERED
SECURITIES.


 


(D)  THE PURCHASERS SHALL HAVE RECEIVED OPINIONS, DATED THE CLOSING DATE, OF THE
COUNSEL FOR THE COMPANY THAT ARE REASONABLY SATISFACTORY TO THE PURCHASERS.


 


(E)  THE PURCHASERS SHALL HAVE RECEIVED FROM CRAVATH, SWAINE & MOORE LLP,
COUNSEL FOR THE PURCHASERS, SUCH OPINION OR OPINIONS, DATED THE CLOSING DATE,
WITH RESPECT TO THE INCORPORATION OF THE COMPANY, THE VALIDITY OF THE OFFERED
SECURITIES, THE OFFERING CIRCULAR, THE EXEMPTION FROM REGISTRATION FOR THE OFFER
AND SALE OF THE OFFERED SECURITIES BY THE COMPANY TO THE SEVERAL PURCHASERS AND
THE RESALES BY THE SEVERAL PURCHASERS AS CONTEMPLATED HEREBY AND OTHER RELATED
MATTERS AS CSFB MAY REQUIRE, AND THE COMPANY SHALL HAVE FURNISHED TO SUCH
COUNSEL SUCH DOCUMENTS AS THEY REQUEST FOR THE PURPOSE OF ENABLING THEM TO PASS
UPON SUCH MATTERS.


 


(F)  THE PURCHASERS SHALL HAVE RECEIVED A LETTER, DATED THE CLOSING DATE, OF
DELOITTE & TOUCHE LLP WHICH MEETS THE REQUIREMENTS OF SUBSECTION (A) OF THIS
SECTION, EXCEPT THAT THE SPECIFIED DATE REFERRED TO IN SUCH SUBSECTION WILL BE A
DATE NOT MORE THAN THREE DAYS PRIOR TO THE CLOSING DATE FOR THE PURPOSES OF THIS
SUBSECTION.


 


(G)  THE PURCHASERS SHALL HAVE RECEIVED A LETTER, DATED THE CLOSING DATE, OF
PRICEWATERHOUSECOOPERS LLP WHICH MEETS THE REQUIREMENTS OF SUBSECTION (B) OF
THIS SECTION, EXCEPT THAT THE SPECIFIED DATE REFERRED TO IN SUCH SUBSECTION WILL
BE A DATE NOT MORE THAN THREE DAYS PRIOR TO THE CLOSING DATE FOR PURPOSES OF
THIS SUBSECTION.

 

11

--------------------------------------------------------------------------------


 


(H)  THE PURCHASERS SHALL HAVE RECEIVED A CERTIFICATE, DATED THE CLOSING DATE,
OF THE CHIEF EXECUTIVE OFFICER OR ANY VICE PRESIDENT AND A PRINCIPAL FINANCIAL
OR ACCOUNTING OFFICER OF THE COMPANY IN WHICH SUCH OFFICERS, TO THE BEST OF
THEIR KNOWLEDGE AFTER REASONABLE INVESTIGATION, SHALL STATE THAT THE
REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY IN THIS AGREEMENT ARE TRUE
AND CORRECT AND THAT, SUBSEQUENT TO THE RESPECTIVE DATE OF THE MOST RECENT
FINANCIAL STATEMENTS IN THE OFFERING DOCUMENT, THERE HAS BEEN NO MATERIAL
ADVERSE CHANGE, NOR ANY DEVELOPMENT OR EVENT INVOLVING A PROSPECTIVE MATERIAL
ADVERSE CHANGE, IN THE FINANCIAL CONDITION, BUSINESS, PROPERTIES OR RESULTS OF
OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE EXCEPT AS SET
FORTH IN OR CONTEMPLATED BY THE OFFERING DOCUMENT OR AS DESCRIBED IN SUCH
CERTIFICATE.


 


(I)  THE COMPANY SHALL HAVE ENTERED INTO THE INDENTURE AND THE PURCHASERS SHALL
HAVE RECEIVED COUNTERPARTS, CONFORMED AS EXECUTED, THEREOF.


 


(J)  THE COMPANY SHALL HAVE ENTERED INTO THE REGISTRATION RIGHTS AGREEMENT AND
THE PURCHASERS SHALL HAVE RECEIVED COUNTERPARTS, CONFORMED AS EXECUTED, THEREOF.


 


(K)  THE OFFERED SECURITIES SHALL HAVE BEEN DESIGNATED PORTAL SECURITIES IN
ACCORDANCE WITH THE RULES AND REGULATIONS ADOPTED BY THE NASD RELATING TO
TRADING IN THE PORTAL MARKET.


 


(L)  ON OR PRIOR TO THE CLOSING DATE, THE COMPANY SHALL HAVE PROVIDED TO EACH OF
THE PURCHASERS AND COUNSEL TO THE PURCHASERS COPIES OF THIS AGREEMENT, THE
INDENTURE AND THE REGISTRATION RIGHTS AGREEMENT.


 


(M)  ON OR PRIOR TO THE CLOSING DATE, REDDY ICE GROUP, INC., A TEXAS
CORPORATION, WHICH IS A WHOLLY OWNED SUBSIDIARY OF THE COMPANY, SHALL HAVE
ENTERED INTO AN AMENDMENT TO ITS CREDIT AGREEMENT, DATED AS OF AUGUST 15, 2003,
WITH CREDIT SUISSE FIRST BOSTON, ACTING THROUGH ITS CAYMAN ISLANDS BRANCH, AS
ADMINISTRATIVE AGENT, CANADIAN IMPERIAL BANK OF COMMERCE AND BEAR STEARNS
CORPORATE LENDING INC., AS THE CO-SYNDICATION AGENTS AND THE LENDERS NAMED
THEREIN, AS AMENDED BY THE FIRST AMENDMENT THERETO, DATED AS OF OCTOBER 17, 2003
AND AS FURTHER AMENDED BY THE SECOND AMENDMENT THERETO, DATED AS OF FEBRUARY 20,
2004 (SUCH CREDIT AGREEMENT, AS SO AMENDED, THE “CREDIT AGREEMENT”), AND A COPY
OF SUCH AMENDMENT, WHICH SHALL HAVE BEEN DULY EXECUTED AND DELIVERED BY ALL
PARTIES THERETO, SHALL HAVE BEEN DELIVERED TO CSFB.


 

The Company will furnish the Purchasers with such conformed copies of such
opinions, certificates, letters and documents as the Purchasers reasonably
request. CSFB may in its sole discretion waive on behalf of the Purchasers
compliance with any conditions to the obligations of the Purchasers hereunder.

 


7.  INDEMNIFICATION AND CONTRIBUTION.  (A)  THE COMPANY WILL INDEMNIFY AND HOLD
HARMLESS EACH PURCHASER, ITS PARTNERS, DIRECTORS AND OFFICERS AND EACH PERSON,
IF ANY, WHO CONTROLS SUCH PURCHASER WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT, AGAINST ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR
SEVERAL, TO WHICH SUCH PURCHASER MAY BECOME SUBJECT, UNDER THE SECURITIES ACT OR
THE EXCHANGE ACT OR OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON ANY
BREACH OF ANY OF THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED
HEREIN OR ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT
CONTAINED IN THE OFFERING DOCUMENT, OR ANY AMENDMENT OR SUPPLEMENT THERETO, OR
ANY RELATED PRELIMINARY OFFERING CIRCULAR, OR ARISE OUT OF OR ARE BASED UPON THE
OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT NECESSARY IN ORDER
TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING, INCLUDING ANY LOSSES, CLAIMS, DAMAGES OR
LIABILITIES ARISING OUT OF OR BASED UPON THE COMPANY’S FAILURE TO PERFORM ITS
OBLIGATIONS UNDER SECTION 5(A) OF THIS AGREEMENT, AND WILL REIMBURSE EACH
PURCHASER FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY SUCH PURCHASER
IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION AS SUCH EXPENSES ARE INCURRED; PROVIDED, HOWEVER, THAT THE
COMPANY WILL NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH LOSS,
CLAIM, DAMAGE OR LIABILITY ARISES OUT OF OR

 

12

--------------------------------------------------------------------------------


 

is based upon an untrue statement or alleged untrue statement in or omission or
alleged omission from any of such documents in reliance upon and in conformity
with written information furnished to the Company by any Purchaser through CSFB
specifically for use therein, it being understood and agreed that the only such
information consists of the information described as such in subsection (b)
below.


 


(B)  EACH PURCHASER WILL SEVERALLY AND NOT JOINTLY INDEMNIFY AND HOLD HARMLESS
THE COMPANY, ITS DIRECTORS AND OFFICERS AND EACH PERSON, IF ANY, WHO CONTROLS
THE COMPANY WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT, AGAINST ANY
LOSSES, CLAIMS, DAMAGES OR LIABILITIES TO WHICH THE COMPANY MAY BECOME SUBJECT,
UNDER THE SECURITIES ACT OR THE EXCHANGE ACT OR OTHERWISE, INSOFAR AS SUCH
LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT
OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY
MATERIAL FACT CONTAINED IN THE OFFERING DOCUMENT, OR ANY AMENDMENT OR SUPPLEMENT
THERETO, OR ANY RELATED PRELIMINARY OFFERING CIRCULAR, OR ARISE OUT OF OR ARE
BASED UPON THE OMISSION OR THE ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, IN EACH CASE TO THE
EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION WAS MADE IN RELIANCE UPON AND IN
CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY SUCH PURCHASER
THROUGH CSFB SPECIFICALLY FOR USE THEREIN, AND WILL REIMBURSE ANY LEGAL OR OTHER
EXPENSES REASONABLY INCURRED BY THE COMPANY IN CONNECTION WITH INVESTIGATING OR
DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION AS SUCH EXPENSES ARE
INCURRED, IT BEING UNDERSTOOD AND AGREED THAT THE ONLY SUCH INFORMATION
FURNISHED BY ANY PURCHASER CONSISTS OF THE FOLLOWING INFORMATION IN THE OFFERING
DOCUMENT FURNISHED ON BEHALF OF EACH PURCHASER: THE THIRD, SIXTH, ELEVENTH AND
TWELFTH PARAGRAPHS UNDER THE CAPTION “PLAN OF DISTRIBUTION”; PROVIDED, HOWEVER,
THAT THE PURCHASERS SHALL NOT BE LIABLE FOR ANY LOSSES, CLAIMS, DAMAGES OR
LIABILITIES ARISING OUT OF OR BASED UPON THE COMPANY’S FAILURE TO PERFORM ITS
OBLIGATIONS UNDER SECTION 5(A) OF THIS AGREEMENT.


 


(C)  PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS SECTION OF NOTICE
OF THE COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY WILL, IF A CLAIM IN
RESPECT THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING PARTY UNDER SUBSECTION
(A) OR (B) ABOVE, NOTIFY THE INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF; BUT
THE FAILURE TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY
LIABILITY THAT IT MAY HAVE UNDER SUBSECTION (A) OR (B) ABOVE EXCEPT TO THE
EXTENT THAT IT HAS BEEN MATERIALLY PREJUDICED (THROUGH THE FORFEITURE OF
SUBSTANTIVE RIGHTS OR DEFENSES) BY SUCH FAILURE; AND PROVIDED FURTHER THAT THE
FAILURE TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY
THAT IT MAY HAVE TO AN INDEMNIFIED PARTY OTHERWISE THAN UNDER SUBSECTION (A) OR
(B) ABOVE.  IN CASE ANY SUCH ACTION IS BROUGHT AGAINST ANY INDEMNIFIED PARTY AND
IT NOTIFIES THE INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF, THE INDEMNIFYING
PARTY WILL BE ENTITLED TO PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT MAY
WISH, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY NOTIFIED, TO ASSUME
THE DEFENSE THEREOF, WITH COUNSEL SATISFACTORY TO SUCH INDEMNIFIED PARTY (WHO
SHALL NOT, EXCEPT WITH THE CONSENT OF THE INDEMNIFIED PARTY, BE COUNSEL TO THE
INDEMNIFYING PARTY), AND AFTER NOTICE FROM THE INDEMNIFYING PARTY TO SUCH
INDEMNIFIED PARTY OF ITS ELECTION SO TO ASSUME THE DEFENSE THEREOF, THE
INDEMNIFYING PARTY WILL NOT BE LIABLE TO SUCH INDEMNIFIED PARTY UNDER THIS
SECTION FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY SUCH
INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE THEREOF OTHER THAN REASONABLE
COSTS OF INVESTIGATION.  NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE INDEMNIFIED PARTY, EFFECT ANY SETTLEMENT OF ANY PENDING OR
THREATENED ACTION IN RESPECT OF WHICH ANY INDEMNIFIED PARTY IS OR COULD HAVE
BEEN A PARTY AND INDEMNITY COULD HAVE BEEN SOUGHT HEREUNDER BY SUCH INDEMNIFIED
PARTY UNLESS SUCH SETTLEMENT INCLUDES (I) AN UNCONDITIONAL RELEASE OF SUCH
INDEMNIFIED PARTY FROM ALL LIABILITY ON ANY CLAIMS THAT ARE THE SUBJECT MATTER
OF SUCH ACTION AND (II) DOES NOT INCLUDE A STATEMENT AS TO OR AN ADMISSION OF
FAULT, CULPABILITY OR FAILURE TO ACT BY OR ON BEHALF OF ANY INDEMNIFIED PARTY.


 


(D)  IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION IS UNAVAILABLE OR
INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED PARTY UNDER SUBSECTION (A) OR (B)
ABOVE, THEN EACH INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF THE LOSSES, CLAIMS, DAMAGES OR
LIABILITIES REFERRED TO IN SUBSECTION (A) OR (B) ABOVE (I) IN SUCH PROPORTION AS
IS APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY THE COMPANY ON THE
ONE HAND AND THE PURCHASERS ON THE OTHER FROM THE OFFERING OF THE OFFERED
SECURITIES OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE (I) ABOVE IS NOT
PERMITTED

 

13

--------------------------------------------------------------------------------


 

by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company on the one hand and the Purchasers on the other in connection with
the statements or omissions which resulted in such losses, claims, damages or
liabilities as well as any other relevant equitable considerations.  The
relative benefits received by the Company on the one hand and the Purchasers on
the other shall be deemed to be in the same proportion as the total net proceeds
from the offering (before deducting expenses) received by the Company bear to
the total discounts and commissions received by the Purchasers from the Company
under this Agreement.  The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or the Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission.  The amount paid by an indemnified party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any action or claim which is the subject of this
subsection (d).  Notwithstanding the provisions of this subsection (d), no
Purchaser shall be required to contribute any amount in excess of the amount by
which the total discounts, fees and commissions received by such Purchaser
exceeds the amount of any damages which such Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.  The Purchasers’ obligations in this subsection (d) to
contribute are several in proportion to their respective purchase obligations
and not joint.


 


(E)  THE OBLIGATIONS OF THE COMPANY UNDER THIS SECTION SHALL BE IN ADDITION TO
ANY LIABILITY WHICH THE COMPANY MAY OTHERWISE HAVE AND SHALL EXTEND, UPON THE
SAME TERMS AND CONDITIONS, TO EACH PERSON, IF ANY, WHO CONTROLS ANY PURCHASER
WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT; AND THE
OBLIGATIONS OF THE PURCHASERS UNDER THIS SECTION SHALL BE IN ADDITION TO ANY
LIABILITY WHICH THE RESPECTIVE PURCHASERS MAY OTHERWISE HAVE AND SHALL EXTEND,
UPON THE SAME TERMS AND CONDITIONS, TO EACH PERSON, IF ANY, WHO CONTROLS THE
COMPANY WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT.


 


8.  DEFAULT OF PURCHASERS.  IF ANY PURCHASER OR PURCHASERS DEFAULT IN THEIR
OBLIGATIONS TO PURCHASE OFFERED SECURITIES HEREUNDER AND THE AGGREGATE PRINCIPAL
AMOUNT AT MATURITY OF OFFERED SECURITIES THAT SUCH DEFAULTING PURCHASER OR
PURCHASERS AGREED BUT FAILED TO PURCHASE DOES NOT EXCEED 10% OF THE TOTAL
PRINCIPAL AMOUNT AT MATURITY OF OFFERED SECURITIES, CSFB MAY MAKE ARRANGEMENTS
SATISFACTORY TO THE COMPANY FOR THE PURCHASE OF SUCH OFFERED SECURITIES BY OTHER
PERSONS, INCLUDING ANY OF THE PURCHASERS, BUT IF NO SUCH ARRANGEMENTS ARE MADE
BY THE CLOSING DATE, THE NON-DEFAULTING PURCHASERS SHALL BE OBLIGATED SEVERALLY,
IN PROPORTION TO THEIR RESPECTIVE COMMITMENTS HEREUNDER, TO PURCHASE THE OFFERED
SECURITIES THAT SUCH DEFAULTING PURCHASERS AGREED BUT FAILED TO PURCHASE.  IF
ANY PURCHASER OR PURCHASERS SO DEFAULT AND THE AGGREGATE PRINCIPAL AMOUNT AT
MATURITY OF OFFERED SECURITIES WITH RESPECT TO WHICH SUCH DEFAULT OR DEFAULTS
OCCUR EXCEEDS 10% OF THE TOTAL PRINCIPAL AMOUNT AT MATURITY OF OFFERED
SECURITIES AND ARRANGEMENTS SATISFACTORY TO CSFB AND THE COMPANY FOR THE
PURCHASE OF SUCH OFFERED SECURITIES BY OTHER PERSONS ARE NOT MADE WITHIN
36 HOURS AFTER SUCH DEFAULT, THIS AGREEMENT WILL TERMINATE WITHOUT LIABILITY ON
THE PART OF ANY NON-DEFAULTING PURCHASER OR THE COMPANY, EXCEPT AS PROVIDED IN
SECTION 9.  AS USED IN THIS AGREEMENT, THE TERM “PURCHASER” INCLUDES ANY PERSON
SUBSTITUTED FOR A PURCHASER UNDER THIS SECTION.  NOTHING HEREIN WILL RELIEVE A
DEFAULTING PURCHASER FROM LIABILITY FOR ITS DEFAULT.


 


9.  SURVIVAL OF CERTAIN REPRESENTATIONS AND OBLIGATIONS.  THE RESPECTIVE
INDEMNITIES, AGREEMENTS, REPRESENTATIONS, WARRANTIES AND OTHER STATEMENTS OF THE
COMPANY OR ITS OFFICERS AND OF THE SEVERAL PURCHASERS SET FORTH IN OR MADE
PURSUANT TO THIS AGREEMENT WILL REMAIN IN FULL FORCE AND EFFECT, REGARDLESS OF
ANY INVESTIGATION, OR STATEMENT AS TO THE RESULTS THEREOF, MADE BY OR ON BEHALF
OF ANY PURCHASER, THE COMPANY OR ANY OF THEIR RESPECTIVE REPRESENTATIVES,
OFFICERS OR DIRECTORS OR ANY CONTROLLING PERSON, AND WILL SURVIVE DELIVERY OF
AND PAYMENT FOR THE OFFERED SECURITIES.  IF THIS AGREEMENT IS TERMINATED
PURSUANT TO SECTION 8 OR IF FOR ANY REASON THE PURCHASE OF THE OFFERED
SECURITIES BY THE PURCHASERS IS NOT CONSUMMATED, THE COMPANY SHALL REMAIN
RESPONSIBLE FOR THE EXPENSES TO BE PAID OR REIMBURSED BY IT PURSUANT TO
SECTION 5 AND THE RESPECTIVE OBLIGATIONS OF THE COMPANY AND THE PURCHASERS
PURSUANT TO SECTION 7 SHALL REMAIN IN EFFECT. IF THE PURCHASE OF THE OFFERED
SECURITIES BY THE PURCHASERS IS NOT CONSUMMATED FOR ANY REASON OTHER

 

14

--------------------------------------------------------------------------------


 

than solely because of the occurrence of any event specified in clause (iii),
(iv), (v), (vi) or (vii) of Section 6(c), the Company will reimburse the
Purchasers for all out-of-pocket expenses (including fees and disbursements of
counsel) reasonably incurred by them in connection with the offering of the
Offered Securities.


 


10.  NOTICES.  ALL COMMUNICATIONS HEREUNDER WILL BE IN WRITING AND, IF SENT TO
THE PURCHASERS WILL BE MAILED, DELIVERED OR TELEGRAPHED AND CONFIRMED TO THE
PURCHASERS C/O CREDIT SUISSE FIRST BOSTON LLC, ELEVEN MADISON AVENUE, NEW YORK,
N.Y. 10010-3629, ATTENTION:  TRANSACTIONS ADVISORY GROUP, OR, IF SENT TO THE
COMPANY, WILL BE MAILED, DELIVERED OR TELEGRAPHED AND CONFIRMED TO IT AT REDDY
ICE HOLDINGS, INC., 3535 TRAVIS STREET, SUITE 170, DALLAS, TX 75204, ATTENTION:
 CHIEF FINANCIAL OFFICER; PROVIDED, HOWEVER, THAT ANY NOTICE TO A PURCHASER
PURSUANT TO SECTION 7 WILL BE MAILED, DELIVERED OR TELEGRAPHED AND CONFIRMED TO
SUCH PURCHASER.


 


11.  SUCCESSORS.  THIS AGREEMENT WILL INURE TO THE BENEFIT OF AND BE BINDING
UPON THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND THE CONTROLLING
PERSONS REFERRED TO IN SECTION 7, AND NO OTHER PERSON WILL HAVE ANY RIGHT OR
OBLIGATION HEREUNDER, EXCEPT THAT HOLDERS OF OFFERED SECURITIES SHALL BE
ENTITLED TO ENFORCE THE AGREEMENTS FOR THEIR BENEFIT CONTAINED IN THE SECOND AND
THIRD SENTENCES OF SECTION 5(B) HEREOF AGAINST THE COMPANY AS IF SUCH HOLDERS
WERE PARTIES THERETO.


 


12.  REPRESENTATION OF PURCHASERS.  CSFB WILL ACT FOR THE SEVERAL PURCHASERS IN
CONNECTION WITH THIS PURCHASE, AND ANY ACTION UNDER THIS AGREEMENT TAKEN BY CSFB
WILL BE BINDING UPON ALL THE PURCHASERS.


 


13.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


 


14.  APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.


 

The Company hereby submits to the non-exclusive jurisdiction of the Federal and
state courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

 

15

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement among the Company and the several
Purchasers in accordance with its terms.

 

 

Very truly yours,

 

 

 

Reddy Ice Holdings, Inc.

 

 

 

 

 

By

/s/ William P. Brick

 

 

William P. Brick, Chief Executive Officer

 

 

 

16

--------------------------------------------------------------------------------


 

The foregoing Purchase Agreement
is hereby confirmed and accepted
as of the date first above written.

 

Credit Suisse First Boston LLC
CIBC World Markets Corp.
Bear, Stearns & Co. Inc.

 

Acting on behalf of itself
and as the Representative of
the several Purchasers

 

By Credit Suisse First Boston LLC

 

 

By

/s/ Heather Suggitt

 

Heather Suggitt, Director

 

 

17

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Manager

 

Principal
Amount at
Maturity of
Offered
Securities

 

Credit Suisse First Boston LLC

 

$

60,400,000

 

Bear, Stearns & Co. Inc.

 

$

45,300,000

 

CIBC World Markets Corp

 

$

45,300,000

 

 

 

 

 

Total

 

$

151,000,000

 

 

18

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Cassco Ice & Cold Strorage, Inc.

Reddy Ice IP, Inc.

Reddy Ice Corporation

Reddy Ice Group, Inc.

Southern Bottled Water Company, Inc.

 

19

--------------------------------------------------------------------------------